Treat, C. J. In our opinion the Court erred in not sustaining the motion to dismiss. It clearly appeared that the parties had agreed, while the case was pending and undetermined, and before the assignment to Underwood and Snyder was executed, that the suit should be dismissed, each party to pay his own costs. Two witnesses swore positively that sneli an agreement was made, and there was nothing in the case calculated to impeach the correctness of their statements. The existence of the agreement was not even denied by the plaintiff, as it probably would have been, if there had been any question respecting the true character of the transaction between the párties. The - Court, in the absence of all reasonable doubt as to the making of agreement, was: as much bound to carry it into effect as if it'had been reduced to writing and signed by the parties. The judgment of the Circuit Court,., must be reversed with costs; and the cause will be -remanded, with instructions to that Court,--to enter an order of dismissal, pursuant td the agreement of the 'parties', •' Judgment' reversed.